Citation Nr: 1101665	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for right breast disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to June 
1974 and from September 1974 to July 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in September 2006, a statement of 
the case was issued in August 2007, and a substantive appeal was 
received in August 2007.  The Veteran testified at a personal RO 
hearing in April 2009.  In his substantive appeal, the Veteran 
requested a Board hearing at the local RO; however, he 
subsequently withdrew this request in an August 2008 statement.    

The Board notes that the issue of entitlement to a compensable 
rating for the service-connected post operative gynecomastia, 
left breast, was also on appeal from the February 2006 rating 
decision.  However, in his RO hearing testimony, as well as an 
April 2009 statement, the Veteran withdrew his appeal with 
respect to this issue.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration of this issue.  
See 38 C.F.R. § 20.204

In statements of record as well as his RO hearing testimony, the 
Veteran asserted  his belief that the issues of entitlement to 
service connection for low back disability and an acquired 
psychiatric disability should also be on appeal.  However, these 
issues were initially denied in a June 2002 rating decision.  
Although, the Veteran filed a notice of disagreement in June 
2003, there appeared to be some question as to whether it was 
timely.  Nevertheless, after the RO tried to contact the Veteran 
on numerous occasions by letters, which were returned, the RO 
administratively denied the Veteran's claim in January 2004 due 
to his whereabouts being unknown.  Subsequently, the RO again 
denied these issues in an April 2007 rating decision to which the 
Veteran failed to initiate an appeal by submitting a notice of 
disagreement.  Further, after the RO hearing, the RO again denied 
these issues in an August 2009 rating decision to which the 
Veteran again did not submit a notice of disagreement.  As the 
Veteran has not submitted a valid notice of disagreement to any 
of these decisions, these issues cannot be considered in 
appellate status and, thus, are not currently before the Board.  


FINDING OF FACT

The positive evidence and the negative evidence are in a state of 
equipoise as to whether the Veteran currently has gynecomastia of 
the right breast related to his active duty service. 


CONCLUSION OF LAW

Gynecomastia of the right breast was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran is seeking entitlement to service connection for 
right breast disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records showed that in March 1974, the Veteran 
reported with swelling of the left mammary gland times one week.  
Left gynecomastia was assessed.  A subsequent treatment record 
showed that the Veteran returned complaining that both nipples 
were swelling and painful.  The examiner determined that the 
Veteran had early bilateral gynecomastia, left greater than 
right.  In April 1974, the Veteran underwent surgery and had the 
left gynecomastia removed.  However, there was no mention of 
removal of the right gynecomastia.  A May 1974 treatment record 
noted that the Veteran still had a small gynecomastia on the 
right, but it would just be followed for now.  Follow up 
treatment records were silent with respect to any additional 
complaints concerning the right gynecomastia.  Importantly, the 
Veteran's breasts were clinically evaluated as normal at a July 
1976 discharge examination.  

After service, although the Veteran filed a claim for the left 
breast in September 1976 for which service connection was 
granted, he was silent with respect to any problems pertaining to 
the right breast.  In fact, his first mention of any problem of 
the right breast after service was when he filed his current 
claim for service connection in October 2005.  

VA treatment records have been reviewed and associated with the 
claims file.  They are mostly silent with respect to the right 
breast with the exception of a November 2005 record.  The record 
showed that the Veteran reported intermittent breast swelling for 
25 years.  He also reported tenderness.  However, on examination, 
the breasts were not swollen or tender and there were no masses.  
Otherwise, VA treatment records simply showed a past medical 
history of gynecomastia, but do not show any current findings of 
a disability of the right breast. 
 
The Veteran was afforded a VA examination in January 2006 
primarily for his left breast.  However, it was noted that the 
Veteran was adamant about adding that the right breast swelled as 
well.  The examiner found no gynecomastia mass or tenderness 
detected in either breast.  The examiner noted that although the 
Veteran reported swelling and tenderness, there was no 
documentation of this from any medical sources.     

The Veteran was afforded another VA examination in February 2007.  
The claims file was reviewed.  The examiner noted that there was 
only one time when the Veteran had expressed concern, which was 
in November 2005.  The examiner observed that the breasts were 
normal on examination, but a mammogram showed a slight degree of 
gynecomastia on the right, with no masses.  The Veteran reported 
more swelling and tenderness on the right than the left.  The 
last episode was four to six weeks ago, and the last episode 
before that was four months prior.  On physical examination, 
there was no definite gynecomastia, breast mass or tenderness.  
There was slightly more fullness in the right, which the Veteran 
stated was consistently there, as contrasted to the left, but 
there was no definite gynecomastia mass detectable.  The 
diagnosis was history of gynecomastia in service, but no 
objective evidence of gynecomastia on examination.     

At the RO hearing, the Veteran testified that the February 2007 
VA examiner could feel a mass of tissue in his right breast and 
continued to assert that he had a current disability.  Otherwise, 
as discussed above, the Veteran primarily asserted that other 
unrelated issues were also on appeal.  

Service treatment records document gynecomastia of the right 
breast during service.  The question is whether the Veteran 
currently has this disability.  The medical evidence shows that a 
February 2007 mammogram showed a slight gynecomastia.  
Nevertheless, the February 2007 VA examiner noted these results, 
but based on physical examination, still found no evidence of 
gynecomastia.  At least one other VA examiner has found no 
objective evidence of right breast gynecomastia.  The Board takes 
administrative notice of the fact that specialized testing may 
reveal medical conditions which are not apparent on objective 
clinical examination.  With this in mind, the Board believes that 
the competent evidence in this case must be viewed as at least 
being in equipoise on the question of current disability.  In 
such a case, the benefit of the doubt goes to the Veteran.  38 
U.S.C.A. § 5107.  Service connection for right breast 
gynecomastia is therefore warranted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in January 2007, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection for right breast gynecomastia is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


